Moyer, C.J.
It is well settled in Ohio that public policy allows the enforcement of prenuptial agreements. Gross v. Gross (1984), 11 Ohio St.3d 99, 11 OBR 400, 464 N.E.2d 500, paragraph one of the syllabus. “Such agreements are valid and enforceable (1) if they have been entered into freely without fraud, duress, coercion, or overreaching; (2) if there was full disclosure, or full knowledge and understanding of the nature, value and extent of the prospective spouse’s property; and (3) if the terms do not promote or encourage divorce or profiteering by divorce.” Id. at paragraph two of the syllabus. These conditions precedent to the enforcement of a prenuptial agreement arise in part from the fact that parties who have agreed to marry stand in a fiduciary relationship to each other. Id., 11 Ohio St.3d at 108, 11 OBR at 409, 464 N.E.2d at 509; Juhasz v. Juhasz (1938), 134 Ohio St. 257, 12 O.O. 57, 16 N.E.2d 328, paragraph one of the syllabus.
Long before Gross, this court held that prenuptial agreements controlling the distribution of assets upon the death of a spouse may be enforceable. Juhasz, supra; Hook v. Hook (1982), 69 Ohio St.2d 234, 23 O.O.3d 239, 431 N.E.2d 667. In Juhasz, this court held that when a prenuptial agreement provides that one spouse shall receive an amount that is wholly disproportionate to the amount he or she would take under the law, the spouse asserting the validity of the contract bears the burden to show that it was executed after full disclosure of the nature, value and extent of the proponent’s property or that there was full knowledge thereof. Id., 134 Ohio St. 257, 12 O.O. 57, 16 N.E.2d 328, paragraph three of the syllabus. Under Juhasz, a prenuptial contract would be enforced upon the death of a spouse if it was voluntarily entered into and if the provision for the surviving spouse was fair and reasonable under all the circumstances. Id. at paragraph two of the syllabus. If the provision is “wholly disproportionate,” the agreement will still be enforced if it was voluntarily entered into with full disclosure or knowledge. Id. at paragraph four of the syllabus.
In determining the enforceability of prenuptial agreements upon separation or divorce, the Gross court refined and elaborated on the Juhasz voluntariness test. The court acknowledged that modern trends in marriage and divorce and changing social attitudes compelled the conclusion that these types of agreements tend to promote marriage, rather than encourage divorce. 11 Ohio St.3d at 105-106, 11 OBR at 405-406, 464 N.E.2d at 505-506. Nevertheless, we forged a three-part test for enforceability, set forth supra, to ensure that the economically *467superior party, who typically proposes the antenuptial agreement, does not take unfair advantage of his or her prospective spouse.
The first element of the Gross test requires that the agreement be freely entered into without fraud, duress, coercion or overreaching. Those terms were defined according to their generally accepted meanings. Id., 11 Ohio St.3d at 105, 11 OBR at 406, 464 N.E.2d at 506. “Overreaching” was specifically defined as one party outwitting or cheating the other “by artifice or cunning, or by exploiting a significant disparity in understanding the nature of the transaction * * *.” Id. The Gross court applied its newly announced test to the facts before it and held the agreement enforceable. The evidence in Gross was that the wife, who challenged the agreement, had had benefit of counsel, and that there had been full disclosure of the husband’s assets. In a case decided on the same day, this court held invalid a prenuptial agreement on the basis that there had not been a full disclosure of the proponent’s financial worth. Zimmie v. Zimmie (1984), 11 Ohio St.3d 94, 11 OBR 396, 464 N.E.2d 142.
Antenuptial agreements are contracts and generally the law of contracts applies to their interpretation and application. 2 Williston on Contracts (3 Ed.1959), Section 270B. Nevertheless, this court has recognized that these agreements constitute a special type of contract to which certain special rules apply. See Gross, supra. In Juhasz, for example, this court held that an agreement to marry gives rise to a confidential relationship between the parties, and that an antenuptial agreement that creates a disproportionate allocation of property upon death shifts the burden of proving full disclosure onto the party claiming the validity of the contract. This burden shifting is in derogation of traditional contract principles because ordinarily a party asserting the invalidity of a contract bears the burden of proving a defense to it. See Ohio Loan & Discount Co. v. Tyarks (1962), 173 Ohio St. 564, 20 O.O.2d 168, 184 N.E.2d 374, paragraph two of the syllabus.
The first justification for this burden shifting is the fiduciary relationship of the parties. The second justification is that antenuptial agreements negate the statutorily defined presumptive rights of a spouse to an equitable distribution of marital assets upon divorce. R.C. 3105.171. Thus, paragraph three of the syllabus in Juhasz remains good law and applies to prenuptial agreements made in contemplation of divorce. When an antenuptial agreement provides disproportionately less than the party challenging it would have received under an equitable distribution, the burden is on the one claiming the validity of the contract to show that the other party entered into it with the benefit of full knowledge or disclosure of the assets of the proponent. The burden of proving fraud, duress, coercion or overreaching, however, remains with the party challenging the agreement.
*468This court will not reweigh the evidence introduced in a trial court; rather, we will uphold the findings of the trial court when the record contains some competent evidence to sustain the trial court’s conclusions. Ross v. Ross (1980), 64 Ohio St.2d 203, 18 O.O.3d 414, 414 N.E.2d 426. In addition, we will indulge all reasonable presumptions consistent with the record in favor of lower court decisions on questions of law. In re Sublett (1959), 169 Ohio St. 19, 7 O.O.2d 487, 157 N.E.2d 324. When a trial court, sitting without a jury, determines an issue but does not make separate findings of fact and conclusions of law, a reviewing court will presume the validity of that judgment as long as there is evidence in the record to support it. Scovanner v. Toelke (1928), 119 Ohio St. 256, 163 N.E. 493, paragraph four of the syllabus.
On August 27, 1990, the trial court in the instant case rendered its decision upholding the parties’ prenuptial agreement. This decision summarized pertinent testimony, but lacked specific findings of fact. This court must therefore affirm the trial court’s determination if there is some evidence in the record to establish that the elements of Gross have been satisfied. Although certain critical facts were in dispute, we must presume that the trial court believed the testimony that supported the enforceability of the agreement.
It is not disputed that there was adequate disclosure of Kenneth’s assets. Attached to the antenuptial agreement was a financial disclosure statement, the accuracy of which Dyane does not dispute. Nor does Dyane assert that the agreement tended to promote profiteering by divorce. Thus, the Gross test will operate to invalidate the agreement only if the record contains unrebutted evidence that establishes fraud, duress, coercion or overreaching.
There was evidence in the record to support the conclusion that Dyane knew her rights incident to divorce. Indeed, the trial court wrote, “There is no doubt in this court’s mind that Judge Kern [who presided over Dyane’s prior dissolution] fully questioned the parties concerning the unequal division and that first [Dyane] understood the same or Judge Kern would not have granted the dissolution.” It is agreed that Dyane was given the opportunity to consult with independent counsel, but refused. Although the parties executed the agreement the day before the wedding, the trial court could reasonably have concluded that, because of the small size and informality of the impending wedding, it could have been postponed had Dyane wished to consult counsel. Finally, there is some evidence from which to conclude that Dyane read the agreement and understood its contents prior to signing it.
We acknowledge that several of the circumstances of the execution of this agreement militate against its enforceability. The contract never specifically mentioned divorce. At least one Ohio appellate court has held an antenuptial agreement inapplicable to a divorce proceeding because its terms spoke only to *469the division of assets upon the death of a spouse and not to divorce. Devault v. Devault (1992), 80 Ohio App.3d 341, 609 N.E.2d 214. Nevertheless, the terms of the Fletchers’ agreement provide in part, “[e]ach party hereby releases and discharges completely and forever the other from any and all rights of past, present and future support, division of property, * * * or any other property rights, benefits or privileges accruing to either party by virtue of said marriage relationship * * *.” Dyane herself testified that attorney Schweller described the terms of the agreement “[i]n the event that this marriage is terminated * * This evidence is sufficient for the trial court to conclude that the parties intended the agreement to apply to divorce.
In addition, the relationship between attorney Winterhalter, who had represented Dyane in her prior dissolution, and attorney Schweller, who drafted the instant agreement, may have led Dyane to place undue trust in them to protect her interests. If the trial court had completely credited her version of events, it may well have concluded that there was overreaching.
Appellant urges this court to extend the duty that an attorney who drafts an antenuptial agreement owes to a client’s unrepresented intended spouse. Appellant urges that the Gross disclosure requirement should encompass not only the assets of the party who is proposing the agreement, but also “the rights that would accrue to the unrepresented party by reason of the marriage and how those rights are affected by the antenuptial agreement.” Appellant quotes the following language from Gross: “The parties must act in good faith, with a high degree of fairness and disclosure of all circumstances which materially bear on the antenuptial agreement.” Gross, 11 Ohio St.3d at 108, 11 OBR at 409, 464 N.E.2d at 509. When read in conjunction with the syllabus law of the case, however, the word “circumstances” refers not to legal rights but to assets. Nor do we take so jaundiced a view of the relationship between prospective marriage partners as to require that the financially disadvantaged party be “read his or her rights” in the sense of Crim.R. 11 or Miranda v. Arizona (1966), 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694.
The facts of this case, however, lend some weight to appellant’s argument of overreaching. The antenuptial agreement was presented to Dyane on the eve of the wedding. Although the trial court apparently found that this circumstance did not constitute coercion, it could reasonably have found otherwise. Our research has disclosed that it is a common practice to present antenuptial agreements at the eleventh hour before the wedding ceremony. See, e.g., In re Marriage of Matson (1985), 41 Wash.App. 660, 705 P.2d 817 (sample agreement first seen one week before wedding and executed on eve of same); In re Marriage of Norris (1981), 51 Ore.App. 43, 624 P.2d 636 (first presented and executed on wedding day); Lutgert v. Lutgert (Fla.App.1976), 338 So.2d 1111 *470(presented and executed on day of wedding); Bauer v. Bauer (1970), 1 Ore.App. 504, 464 P.2d 710 (presented on wedding day). Prenuptial agreements are often drafted in such a way as to be nearly incomprehensible to a layperson. For this reason, we hold that when an antenuptial agreement provides disproportionately less than the party would have received under an equitable distribution, the party financially disadvantaged must have a meaningful opportunity to consult with counsel. The presentation of an agreement a very short time before the wedding ceremony will create a presumption of overreaching or coercion if, in contrast to this case, the postponement of the wedding would cause significant hardship, embarrassment or emotional stress.
Although we retain the Gross test for determining the enforceability of antenuptial agreements, we recognize that assistance of counsel may in some cases be necessary for a fully informed and considered decision to sign. The meaningfulness of the opportunity of the nonproponent party to seek counsel before executing an antenuptial agreement is, therefore, a significant element of the Gross test to determine whether coercion or overreaching occurred. Nevertheless, an agreement signed without counsel is not per se invalid, and mere regret at an unwise decision does not establish duress, coercion, fraud or overreaching.
For the foregoing reasons, we affirm the judgment of the court of appeals.

Judgment affirmed.

A.W. Sweeney, Wright and F.E. Sweeney, JJ., concur.
Douglas, Resnick and Pfeifer, JJ., dissent.